622 F.2d 917
25 Fair Empl.Prac.Cas.  1708
In re Lilla Ann NORTON, Petitioner.
No. 79-2693.
United States Court of Appeals, Fifth Circuit.
July 31, 1980.

On Petition for Writ of Mandamus to the United States District Court for the Northern District of Florida.
Spriggs & Henderson, Kent Spriggs, T. J. Rose, Tallahassee, Fla., for petitioner.
John D. Buchanan, Jr., Tallahassee, Fla., William F. Kaspers, Atlanta, Ga., for respondent.
Before TUTTLE, GOLDBERG and RANDALL, Circuit Judges:
GOLDBERG, Circuit Judge:


1
This civil rights case, in which the district court issued sundry orders enforcing its local rule 17 based on suggested local rule 7 of the Manual for Complex Litigation, stands squarely on all fours with Bernard v. Gulf Oil Co., 619 F.2d 459 (5th Cir., 1980) (en banc).  Accordingly, all orders enforcing local rule 17 in this case are vacated, and the case is remanded for proceedings not inconsistent with Bernard.


2
VACATED and REMANDED.